                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                 CASE NO. 7:20-CR-00139-M

 UNITED STATES OF AMERICA,

        Plaintiff,

 V.                                                                      ORDER

 MATTHEW BLAKE FUSSELL,

         Defendant.



       Before the court is the Defendant's Motion to Seal [DE 31]. Pursuant to Local Criminal

Rule 55.2 and for the reasons set forth in DE 30, the motion is GRANTED. The Clerk of the Court

shall maintain under seal the document at DE 30 until further order of this court. Copies of the

sealed document may be provided to counsel for the parties at their requests.


       SO ORDERED this 2(p~y of February, 2021.




                                           r;;?LL r111r-W~'1L
                                             RICHARD E. MYERS II
                                             CHIEF UNITED STATES DISTRICT JUDGE




           Case 7:20-cr-00139-M Document 33 Filed 02/26/21 Page 1 of 1
